Title: George Cabot to Abigail Adams, 22 June 1798
From: Cabot, George
To: Adams, Abigail


          
            Dear Madam.—
            Brookline June 22d. 1798.—
          
          I did not indulge the expectation that I Shoud wholly escape reproach when I had the honor to write you on the 11th of last month— your condescention (not to say partiality) had placed me in a dilemma from which even your own goodness cou’d not entirely extricate me— I resolved however to merit the continuance of your Esteem & therefore at once discarded all private considerations & listened to those only which you must approve, but these resulted in an unavoidable conclusion which your mind had not then admitted.—
          I rejoice at the intelligence you give concerning Mr. Gerry & shall be happy to hear that he has left the region of infernal & all-destroying spirits.— Mr. Gerry is undoubtedly actuated by honest motives but his stay at Paris is unpropitious to our affairs inasmuch as it furnishes a false hope to the weak & a pretext to the wicked part of our Society.— indeed if this circumstance had occurred before the President had roused the Country from its apathy & dispelled its delusions it must have encreased the public danger extremely; at this period however the mischief is less for the People have finally learnt that the love of France is no less terrible than her hatred.—
          My Son having arrived at New York proceeded from thence to Philadelphia without giving me time to Send him a letter— he doubted the propriety of presenting himself at your house at that time, but has exceedingly regretted it ever since.—
          although the expression of the public sentiments in Resolutions & Addresses is almost universal & absolutely unequivocal yet I may be permitted to assure you that in private circles where Sincerity reigns I have found uniformly & without exception the warmest approbation of the President’s measures.— Sensible men see plainly that we have been in a course of public instruction for Several weeks in which the People have been effectually led to think justly & feel rightly, & the hope is now entertained that if put to the test they will act worthily.—
          Mrs. Cabot unites with me in requesting that our earnest wishes for your happiness & that of the President may be always acceptable.—
          
          I am Dear Madam / with the highest esteem & respect / your obedient & much obliged Servt
          
            George Cabot.
          
        